                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-00105-CMA-NRN

REED KIRK MCDONALD,

      Plaintiff,

v.

EAGLE COUNTY, a quasimunicipal corporation and political subdivision of the State of
Colorado, and
BELLCO CREDIT UNION,

      Defendants.


  ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND THE COURT’S
                  JUDGMENT PURSUANT TO RULE 59(e)
______________________________________________________________________

      The matter is before the Court upon Plaintiff Reed Kirk McDonald’s Motion to

Alter or Amend the Court’s Judgment Pursuant to Federal Rule of Civil Procedure 59(e)

(the “Motion to Alter Judgment”). (Doc. # 89.) For the reasons discussed herein, the

Court denies Plaintiff’s Motion to Alter Judgment.

                                  I.     BACKGROUND

      The Court detailed the factual background of this case in its Order Affirming the

December 12, 2018 Recommendation of United States Magistrate Judge N. Reid

Neureiter and Granting Motions to Dismiss. (Doc. # 81.) The Court’s previous Order is

incorporated by reference, and the details explained therein need not be repeated here.
The Court recounts only the facts necessary to address Plaintiff’s Motion to Alter

Judgment.

       In its previous Order, issued March 6, 2019, this Court dismissed with prejudice

all of Plaintiff’s claims against the two Defendants, Defendant Eagle County and

Defendant Bellco Credit Union (“Defendant Bellco”), and affirmed and adopted

Magistrate Judge Neureiter’s Recommendation on Defendants’ Motion to Dismiss (Doc.

# 67). (Doc. # 81.) First, in reviewing the portions of Magistrate Judge Neureiter’s

analysis to which Plaintiff did not object, see (Doc. # 77), this Court found no clear

error. 1 (Doc. # 81 at 10.) The Court then conducted a de novo review of the portions of

the Recommendation to which Plaintiff unambiguously objected. (Id.) As to Plaintiff’s

claims against Defendant Eagle County, the Court concluded that dismissal was

appropriate under Rule 12(b)(1) because the Court lacked subject matter jurisdiction

pursuant to the Rooker-Feldman doctrine and under to Rule 12(b)(6) because Plaintiff

failed to allege claims against Defendant Eagle County. (Id. at 10–14.) With respect to

Plaintiff’s claims against Defendant Bellco, the Court determined that the Younger

abstention doctrine required it to abstain from exercising jurisdiction over the claims and

that Defendant Bellco was not properly joined in this action. (Id. at 14–18.) The Court

also affirmed that dismissal of all claims with prejudice was appropriate because further



1
  Magistrate Judge Neureiter found that “circumstances . . . justify[ing] an award of attorney fees
[were] present in this case” and thus concluded that Defendants should be awarded their
reasonable costs and attorneys’ fees. (Doc. # 67 at 17–19.) Plaintiff did not specifically object
to Magistrate Judge Neureiter’s recommendation that Defendants be awarded attorneys’ fees.
See (Doc. # 77.) This Court found no clear error in the magistrate judge’s analysis of attorneys’
fees and affirmed and adopted his recommendation that Plaintiff should pay Defendants’
attorneys’ fees. See (Doc. # 81 at 10.)

                                                 2
amendment of Plaintiff’s Complaint would be futile. (Id. at 18–19.) In light of the Court’s

March 6, 2019 Order, the Clerk of the Court entered Final Judgment in favor of

Defendants and against Plaintiff. (Doc. # 82.) Soon thereafter, Defendants separately

filed motions for attorneys’ fees. (Doc. ## 83, 89.) Plaintiff has not filed responses to

these motions for attorneys’ fees. The Court will rule on Defendants’ requests for

awards of attorneys’ fees in due time.

       On March 25, 2019, Plaintiff filed the Motion to Alter Judgment presently before

the Court. (Doc. # 89.) Defendant Bellco filed its Response on April 5, 2019 (Doc.

# 91), to which Plaintiff replied on April 15, 2019 (Doc. # 93.) Defendant Eagle County

responded on April 15, 2019 (Doc. # 92), and Plaintiff replied to Defendant Eagle

County on April 24, 2019 (Doc. # 94). Plaintiff’s two Reply briefs are virtually identical to

one another.

                                II.      LEGAL STANDARDS

A.     PRO SE PLAINTIFF

       Plaintiff proceeds pro se. The Court, therefore, reviews his pleading “liberally

and hold[s] [it] to a less stringent standard than those drafted by attorneys.” Trackwell

v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). However, a

pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991). A court may not assume that a plaintiff can prove facts

that have not been alleged, or that a defendant has violated laws in ways that a plaintiff

has not alleged. Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of


                                             3
Carpenters, 459 U.S. 519, 526 (1983); see also Whitney v. New Mexico, 113 F.3d 1170,

1173–74 (10th Cir. 1997) (a court may not “supply additional factual allegations to round

out a plaintiff’s complaint”); Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir.

1991) (a court may not “construct arguments or theories for the plaintiff in the absence

of any discussion of those issues”). Nor does pro se status entitle a litigant to an

application of different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

B.     RULE 59(e)

       Plaintiff “asks this Court to reverse its judgment” pursuant to Rule 59(e). (Doc.

# 93 at 1.) Rule 59(e) provides that no later than 28 days after the entry of a judgment,

a party may file a motion “to alter or amend” the judgment. Fed. R. Civ. P. 59(e). “The

‘narrow aim’ of Rule 59(e) is ‘to make clear that the district court possesses the power

to rectify its own mistakes in the period immediately following the entry of judgment.’”

Greene v. Town of Blooming Grove, 935 F.2d 507, 512 (2d. Cir. 1991) (quoting White v.

N.H. Dep’t of Emp’t Security, 455 U.S. 445, 451 (1982)). “The granting of a motion to

alter or amend is an extraordinary remedy which is used sparingly in order to further the

strong public policy interest in finalizing litigation and conserving judicial resources.”

Sala v. United States, 251 F.R.D. 614, 619 (D. Colo. 2008) (quoting Torre v. Federated

Mut. Ins. Co., 906 F. Supp. 616, 619 (D. Kan. 1995)). Accordingly, “[m]otions to alter or

amend judgment are regarded with disfavor.” Kerber v. Qwest Group Life Ins. Plan, 727

F. Supp. 2d 1076, 1077 (D. Colo. 2010) (citing Mellon v. Cessna Aircraft Co., 64 F.

Supp. 2d 1061, 1063 (D. Kan. 1999)).




                                              4
       The Court of Appeals for the Tenth Circuit recognizes three basic grounds upon

which a Rule 59(e) motion may be granted: “(1) an intervening change in the controlling

law, (2) when new evidence previously was unavailable, and (3) the need to correct

clear error or prevent manifest injustice.” Hayes Family Tr. v. State Farm Fire & Cas.

Co., 845 F.3d 997, 1004 (10th Cir. 2017) (quoting Servants of the Paraclete v. Does,

204 F.3d 1005, 1012 (10th Cir. 2000)). A Rule 59(e) motion is not an appropriate

vehicle “to revisit issues already addressed or advance arguments that could have been

raised in prior briefing.” Servants of the Paraclete, 204 F.3d at 1012 (citing Van Skiver

v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991)). “In addition, ‘arguments raised

for the first time in a motion for reconsideration are not properly before the Court and

generally need not be addressed.” Sump v. Fingerhut, Inc., 208 F.R.D. 324, 327 (D.

Kan. 2002) (quoting United States v. Castillo-Garcias, 117 F.3d 1179, 1197 (10th Cir.

2007)). Courts do not relax these standards for pro se litigations. See, e.g., Gibson v.

Zavaras, No. 08-cv-02328, WYD-KLM, 2010 WL 3928012, *1 (D. Colo. Oct. 6, 2016)

(denying a pro se plaintiff’s motion for relief under Rule 59(e) where the plaintiff “simply

rehash[ed] arguments that were previously rejected.”).

                                      III.    ANALYSIS

       Plaintiff fails to assert under which of the three grounds upon which a Rule 59(e)

may be granted he seeks to challenge the Court’s March 6, 2019 Order dismissing his

case with prejudice. See generally (Doc. # 89.) Because Plaintiff’s Motion to Alter

Judgment does not contain any arguments about a change in controlling law

subsequent to the Court’s Order and does not seek to introduce previously-unavailable


                                              5
evidence, the Court limits its analysis of the Motion to Alter Judgment to the third

grounds for Plaintiff’s requested relief—“the need to correct clear error or prevent

manifest injustice.” See Hayes Family Tr., 845 F.3d at 1004. Relief is appropriate on

these grounds “where the court has misapprehended the facts, a party’s position, or the

controlling law.” Servants of the Paraclete, 204 F.3d at 1012. Plaintiff does not identify

material facts that the Court misapprehended, nor does he contend that the Court

misapprehended his or either Defendant’s positions. Reviewing Plaintiff’s jumbled

Motion to Alter Judgment liberally, the Court’s understanding is that Plaintiff believes the

Court misapplied the controlling law in its March 6, 2019 Order. However, Plaintiff

largely rehashes arguments that were previously rejected by Magistrate Judge

Neureiter and by this Court. See id. The Court has reviewed its Order and concludes

that Plaintiff has not shown that the Court misapplied the controlling law therein.

Plaintiff fails to demonstrate any need to correct clear error or prevent manifest injustice.

He is not entitled to relief under Rule 59(e).

                                     IV.    CONCLUSION

   For the foregoing reasons, the Court ORDERS that Plaintiff’s Motion to Alter

Judgment (Doc. # 89) is DENIED. It is

       FURTHER ORDERED that within ten (10) days of the date of this Order,

Defendants shall file supplements to their motions for attorneys’ fees that address fees

and costs incurred in responding to Plaintiff’s Motion to Alter Judgment.




                                                 6
DATED: June 3, 2019
                          BY THE COURT:



                          _______________________________
                          CHRISTINE M. ARGUELLO
                          United States District Judge




                      7
